Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7, 8, 16-18, 27, 31, 32, 38-42, 44 and 45 of J. Li et al., US 16/967,972 (Feb. 6, 2019) are pending.  Claims 4, 5, 16-18, 27, 31, 32, 38-42, 44 and 45 to the non-elected invention groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-3, 7 and 8 have been examined on the merits and are rejected.  

Election/Restrictions 

Restriction

Applicant's election of Group (I), claims 1-3, 7 and 8, without traverse in the Reply to Restriction Requirement filed on January 4, 2022, is acknowledged.  Claims 4, 5, 16-18, 27, 31, 32, 38-42, 44 and 45 to the non-elected invention of Groups (II)-(V) are withdrawn from consideration pursuant to 37 CFR 1.142(b).   

Election of Species

Pursuant to the election of species requirement, for M4+ Applicant elected without traverse the species Zr4+ and for the tetratopic ligand of formula (I), Applicant elected without traverse the species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-3, 7 and 8 read on the elected species.  The elected species was searched and found to be obvious pursuant to § 103 over J. Hafizovic et al., US 2012/0115961 (2012) maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jason et al., WO 2015/177511 (2015) (“Jason”).  

Claims 1-3, 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Hafizovic et al., US 2012/0115961 (2012) (“Hafizovic”).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

Jason et al., WO 2015/177511 (2015) (“Jason”)

Jason teaches a method of preparing a metal organic framework comprising metal ions and carboxylate ligands comprising reacting (i) a source of metal ions, with (ii) a carboxylic acid precursor of the carboxylate ligands, in an organic solvent.  Jason at page 1, lines 20-27.  Jason teaches that the disclosed metal organic frameworks are useful for storing gas.  Jason at page 5, lines 33-36; Id. at page 6, lines 1-19.  

Jason teaches that the carboxylate ligands of the metal organic framework are derived from the carboxylic acid precursor ( or salt thereof) and that the term "derived" means that the carboxylic acid compounds are present in partly deprotonated or fully deprotonated form.  Jason at page 4, lines 10-14.  

Jason further teaches that the ligands may also be derived from a carboxylic acid selected from L22:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

The fully deprotonated tetracarboxylate derived from Jason ligand L22 corresponds to the tetratropic organic linker of formula (I) (see (abtc) of instant claim 7).  

Jason teaches that the metal ions may comprise M2+ metal ions, M3+ metal ions, or M4+ metal ions.  Jason at page 3, line 25.   Additionally Jason teaches that the metal ions which are part of the metal organic framework may comprise, for example, M4+ metals 4.  Jason at page 3, line 36.  

In Example 1, Jason teaches preparation of the metal organic framework PCN-250 (Fe3)/L22 carboxylate ligands (Fe3).  Jason at pages 19-20.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Jason Example 1 differs from claim 1 in that Fe(NO3)3 9H2O does not meet the claim 1 limitation of M4+.  

J. Hafizovic et al., US 2012/0115961 (2012) (“Hafizovic”)

Hafizovic teaches Zr-metal organic frameworks (Zr-MOFs) having a Zr metal atom to organic linker molecule ratio of from 1:0.45 to 1:0.55.  Hafizovic at page 1, [0014].  Hafizovic teaches that the disclosed Zr-MOFs, besides having very high surface areas, and thus the ability to adsorb large volumes of gas, have both high thermal and chemical stability, especially water stability.  Hafizovic at page 1, [0022].  further teaches that the disclosed Zr-MOF is useful as an electrode material.  Hafizovic at pages 1-2, [0025].  Hafizovic teaches that the Zr-MOFs are prepared in solution, typically an organic solvent, for example DMF, using a soluble precursor Zr compound and the organic linker and preferably in a molar ratio of from 0.6:1 to 3:1.  Hafizovic at page 2, [0032].  Hafizovic teaches that a suitable organic linker is the elected species of biphenyltetracarboxylic acid (BPTC).  Hafizovic at page 2, [0031].  




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


See e.g., M. Xia et al., 53 Chem. Commun. 11302-11305 (2017) (See page 11302, Fig. 1 depicting structure of BPTC).  In Examples 1-3, Hafizovic teaches preparation of Zr-metal organic frameworks (Zr-MOFs) by reaction of ZnCl4 respectively with 1,4-benzenedicarboxylic acid (H2BDC), biphenyl-4,4-dicarboxylic acid (H2BPDC) and terphenyl dicarboxylic acid (H2TPDC).  Hafizovic Examples 1-3 differ from claims 1-3, 7 and 8 in that H2BDC, H2BPDC, and H2TPDC do not meet the claim 1 limitation of tetratopic organic linker of formula (I).  However, as discussed above, Hafizovic teaches that BPTC is a suitable organic linker.  

Instant Claims 1-3, 7 and 8 Are Obvious Over Jason

One of ordinary skill in the art is motivated with a reasonable likelihood of success to substitute ZrCl4 for Fe(NO3)3 9H2O as the reactant salt in Jason Example 1 to prepare a metal organic framework comprising ligand L22.  Thereby arriving at each and every limitation of claims 1-3, 7 and 8.  

Upon reaction of the Jason Example 1 ligand L22 with Zr4+Cl4 the fully deprotonated L22 meeting claimed formula (I) is necessarily obtained.  MPEP § 2112(IV).  As discussed above, Jason teaches that the carboxylate ligands of the metal organic framework are derived from the carboxylic acid precursor (or salt thereof) and that the term "derived" means that the carboxylic acid compounds are present in partly deprotonated or fully deprotonated form.  Jason at page 4, lines 10-14.  

4 is a suitable salt (source of metal ions) in the reaction of a carboxylic acid precursor of the carboxylate ligands.  The obviousness rational is simple substitution of one known element (the ZrCl4 salt) for another (Fe(NO3)3 9H2O ) in Jason Example 1 to obtain the predictable results of a metal organic framework comprising fully deprotonated ligand L22 as taught by Jason.  MPEP § 2143(I)(B).  

Regarding claim 8, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.   MPEP § 2112(III).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  The rational here is that the specification specifically teaches the claimed MOFs have the claim 8 characteristics.  Specification at page 17, lines 24-29.  For example, respecting claim 8 characteristics (v) and (vi), the specification teaches that “[t]his family of MOFs is interesting due to the fact that Zr MOFs are highly stable”.  As the proposed modification to Jason provides the Zr MOF, it is expected to be of high stability and meet the claim 8 characteristics (v) and (vi).  There is no proscription of using Applicant’s own specification to show inherency of subject matter in a prior art reference.  MPEP § 2112.  


Instant Claims 1-3, 7 and 8 Are Obvious Over Hafizovic

One of ordinary skill in the art is motivated with a reasonable likelihood of success to substitute BPTC:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


in any of Hafizovic Examples 1-3 for the respective dicarboxylic acid organic linker (i.e., H2BDC, H2BPDC, or H2TPDC) so as to arrive at each and every limitation of instant claims 1-3, 7 and 8.  

By reaction of BPTC with Zr4+Cl4 (as proposed above) the fully deprotonated ligand meeting claimed formula (I) is necessarily obtained as each -Cl of the ZrCl4 is expected to react with a –COOH group.  MPEP § 2112(IV).   

One of ordinary skill in the art is motivated because Hafizovic teaches that the disclosed metal organic frameworks are useful for storing gas and as electrodes.  One or ordinary skill in the art is further motivated because Hafizovic specifically teaches that the BPTC is a suitable organic ligand in the reaction with a zirconium compound  The obviousness rational is simple substitution of one known element (the dicarboxylic acid of any of Hafizovic Examples 1-3) for another (BPTC) in any of Hafizovic Examples 1-3 to obtain the predictable results of a zirconium metal organic framework comprising fully deprotonated BPTC as the organic ligand.  MPEP § 2143(I)(B).  

Regarding claim 8, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.   MPEP § 2112(III).  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  The rational here is that the specification specifically teaches the claimed MOFs have the claim 8 characteristics.  Specification at page 17, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622